 Exhibit (10)(V)(1)




AMENDMENT 2007-1




to the




HARLEYSVILLE GROUP INC.
DIRECTORS’ EQUITY COMPENSATION PLAN



WHEREAS, Harleysville Group Inc. (the “Company”) maintains the Amended and
Restated Directors’ Equity Compensation Plan as approved by the Board of
Directors on February 21, 2007, and submitted to the Stockholders for Approval
on April 25, 2007 (the “Plan”);

WHEREAS, the Company desires to amend the Plan to comply with the requirements
of Section 409A of the Internal Revenue Code;

WHEREAS, the Compensation and Personnel Development Committee of the Board of
Directors of the Company reserves the right to modify the Plan pursuant to
Section 8(a).

NOW, THEREFORE, the Plan is hereby amended as follows:

1.

The definition of “Directors’ Standard Deferred Compensation Plan” under Section
2 of the Plan is amended in its entirety to read as follows:

“Directors’ Standard Deferred Compensation Plan” means the Company’s Directors’
Standard Deferred Compensation Plan, which allows Non-Employee Directors to
defer some or all of their director fees and Shares deliverable in respect of
Deferred Stock Units.”  

2.

Section 4(c) of the Plan is amended in its entirety to read as follows:

“(c)

Rights Upon a Change in Control.  In the event of a consummation of a Change in
Control, notwithstanding any other restrictive provisions herein, all previously
granted Stock Options shall become exercisable immediately, and all previously
issued Deferred Stock Units and Restricted Stock shall have all forfeiture
restrictions lapse immediately regardless of whether the applicable deferral
period or Restriction Period has expired.   Notwithstanding the foregoing, in no
event shall payment of a Deferred Stock Unit be accelerated as a result of a
Change in Control (unless the Change in Control is a “change in control event”
under Section 1.409A-3(i)(5) of the regulations promulgated under Section 409A
of the Code).”





--------------------------------------------------------------------------------

3.

The first paragraph of Section 5 of the Plan is amended in its entirety to read
as follows:

“5.

Stock Options.  All Stock Options granted to Non-Employee Directors under the
Plan shall be subject to the following terms and conditions, which shall be set
forth in an appropriate written document (“Option Document”) and which may
provide such other terms, conditions, and provisions, not inconsistent with this
Plan, as the Committee may direct.  For the avoidance of doubt, the Committee
has the authority to revise any of the terms set forth in this Plan with respect
to a Stock Option Award except for those terms required by law; provided,
however, that in no event may the Committee extend the Stock Option exercise
period beyond the original exercise period of the Stock Option.”

4.

Section 6(a) of the Plan is amended in its entirety to read as follows:

“(a)

Automatic Awards.  Beginning with the Annual Meeting to be held in April 2007,
each individual who is serving as Non-Employee Director at the time of an Annual
Board Meeting, and will be continuing to serve in such capacity after such
Annual Board Meeting, shall automatically receive a number of Deferred Stock
Units equal to the result of dividing (i) $50,000 by (ii) the Fair Market Value
of a Share as of the day before the date of the Annual Board Meeting for that
year.  These automatic Awards will be made in connection with each Annual
Meeting until this provision is amended or removed by the Committee or the
Board.  Each such automatic Deferred Stock Unit Award shall entitle the
Non-Employee Director to receive, upon Termination of Service or upon the
Non-Employee Director’s death, the number of Shares equal to the number of
Deferred Stock Units, unless the Non-Employee Director has elected, in writing
to the Company, to defer receipt of the Shares in accordance with the Directors’
Standard Deferred Compensation Plan.  The provisions of this Section 6(a)
specifically supersede and replace the provisions of this Plan, prior to its
amendment and restatement in calendar year 2007 with respect to Deferred Stock
Units to be awarded in 2007, 2008, and 2009.”

5.

Section 6(c)(ii) of the Plan is amended in its entirety to read as follows:

“(ii)

Whenever the Company pays cash dividends with respect to its outstanding Shares,
a Non-Employee Director shall receive an amount equal to all or any portion of
the dividends that would be paid on Shares equal to the number of his or her
Deferred Stock Units (“dividend equivalents”), unless the Non-Employee Director
has elected, in writing, to defer receipt of the dividend equivalents pursuant
to the Directors’ Standard Deferred Compensation Plan or has elected to use the
dividend equivalents to purchase Common Stock pursuant to the Dividend
Reinvestment and Stock Purchase Plan.”





--------------------------------------------------------------------------------

6.

Section 6(c)(iii) of the Plan is amended in its entirety to read as follows:

“(iii)

The receipt of Shares under any Deferred Stock Unit Awards may be deferred by a
Non-Employee Director as long as such deferral is made in accordance with the
provisions of the Directors’ Standard Deferred Compensation Plan.”




This Amendment 2007-1 shall be effective as of December 20, 2007.

TO RECORD the adoption of this Amendment 2007-1, the Committee has directed a
duly authorized officer to execute this document on this 19th day of December,
2007.

         

HARLEYSVILLE GROUP INC.

 

 

  

 

 

 

 

By:  

/s/ Michael L. Browne

 

 

Michael L. Browne

President & CEO

 

 

ATTEST:

 

 

/s/  Robert A. Kauffman

 

 

 

Robert A. Kauffman

 

 

Secretary

 

 















